Exhibit 10.48

November  12, 2007

TDS Franchising, LLC

c/o The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521

Attention:  Mr. Stephen M. Finney
                  Senior Vice President

Re:       Disney Store License and Conduct of Business Agreement

Ladies and Gentlemen:

This will confirm our discussions regarding certain provisions of the License
and Conduct of Business Agreement dated as of November 21, 2004 (as amended to
date (including letter agreement amendments), the “License Agreement”) by and
among TDS Franchising, LLC (“TDSF”), Hoop Retail Stores, LLC, successor to The
Disney Store, LLC (“Hoop USA”), and Hoop Canada, Inc., successor to The Disney
Store (Canada) Ltd. (“Hoop Canada” and, together with Hoop USA, “Licensee”).
 Capitalized terms used in this letter without definition have the respective
meanings assigned to such terms in the License Agreement.

The License Agreement as currently in effect establishes an “Internet Start
Date” corresponding to a date mutually agreed upon by the parties, but in any
event not later than April 1, 2007.   Pursuant to the terms of the License
Agreement, Licensee was to have launched an Internet Store not later than such
Internet Start Date.

Prior to April 1, 2007, TDSF and Licensee determined that, in lieu of an
Internet Store as contemplated by the License Agreement, it would be beneficial
for the parties to implement an alternative arrangement under which the proposed
Internet Store would occupy a portion of the website owned and operated by
certain of TSDF’s Affiliates and located at www.disneyshopping.com.  This
alternative arrangement was tentatively instituted in July 2007, subject to and
contingent upon the parties’ preparation and execution of a definitive agreement
pertaining thereto.  In furtherance thereof, the parties have exchanged drafts
of a definitive “Internet Store Amendment” that would modify the provisions of
the License Agreement to give effect to this alternative arrangement.  To allow
sufficient time to try to complete this definitive agreement, the parties hereby
agree that the “Internet Start Date” as defined in the License Agreement is
hereby changed to be January 31, 2008; provided, however, that for purposes of
Section 7.1.1(II) of the License Agreement, the Internet Start Date shall remain
October 1, 2005. 


--------------------------------------------------------------------------------


This amendment to change the Internet Start Date shall be deemed to take effect
retroactively as of April 1, 2007.

In addition, Licensee has advised TDSF that Licensee’s independent auditors,
Deloitte & Touche LLP, have declined to accept reappointment for the 2007 fiscal
year and that Licensee will engage BDO Seidman LLP as its auditors for the 2007
fiscal year.  TDSF and Licensee hereby agree (i) that Licensee has provided
sufficient notice of such change in auditors in accordance with the last
sentence of Section 9.14 of the License Agreement and (ii) that Section 9.14 of
the License Agreement is amended to add the following sentence at the end of
such Section:  “Notwithstanding the foregoing, the firm of BDO Seidman LLP may
serve as Licensee’s auditors.”  Such amendment shall be deemed to take effect
retroactively as of October 8, 2007.

Except as specifically provided herein, all other terms and conditions of the
License Agreement shall not be modified, changed or amended in any manner and
shall remain in full force and effect.

Please confirm your agreement with the matters set forth herein by executing a
copy of this letter where indicated below and returning it to us, whereupon this
letter will be deemed a binding amendment to the License Agreement.

 

Very truly yours,

 

 

 

 

 

HOOP RETAIL STORES, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

HOOP CANADA, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and Agreed:

 

TDS FRANCHISING, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

2


--------------------------------------------------------------------------------


cc:

Hoop Retail Stores, LLC

Hoop Canada, Inc.

c/o  The Children’s Place Retail Stores, Inc.

915 Secaucus Road

Secaucus, New Jersey  07094

Attention:  General Counsel

Facsimile:  (201) 558-2825

The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521-0599

Attention:  James Kapenstein, Esq.

Facsimile:  (818) 562-1813

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038

Attention:  Jeffrey S. Lowenthal, Esq.

Facsimile:  (212) 806-6006

3


--------------------------------------------------------------------------------